DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 10 of Applicant’s Remarks, with regard to claim 10, Applicant argues that terminal disclaimer is submitted solely in order to expedite prosecution.
	Applicant’s Remarks have been considered and are persuasive. Examiner respectively withdraws the double patenting rejections.

	On Pg. 11 of Applicant’s Remarks, with regard to claim 12, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are not persuasive. Robison discloses client-server such that each of the application servers 120A-N is a client with respect to a plurality of database servers 150A-N. Wisniewski teaches source and destination addresses as part of the input-output request. Kancherla teaches bypassing the load balancer in the reverse flow. See rejection below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 2021/0014302), hereafter referred to as “Robison” in view of Wisniewski et al. (US 2020/0045080), hereafter referred to as “Wisniewski”, in further view of Kancherla et al. (US 2018/0176124), hereafter referred to as “Kancherla”.

Regarding claim 1, Robison discloses:
An apparatus (Fig. 1) comprising:
at least one processing device (e.g. client; Fig. 1) comprising a processor ([0044]) coupled to memory ([0044]), the at least one processing device being configured:
to obtain an input-output request issued by an application executing on a compute node (e.g. application server; Fig. 1) via at least one network (e.g. client-server; Fig. 1; [0019], “...Within the networked system 102, each of the application servers 120A-N is a client with respect to a plurality of database servers 150A-N, as will be described in greater detail below...;” [0020], “The application servers 120A-N are, in turn, networked with a plurality of database servers 150A-N which manage connections to a plurality of databases 160...;” [0021], “Still referring to FIG. 1, a load balancer 140 is networked between the application servers 120A-N and the database servers 150A-N...;” [0029], “Upon receiving the initial request, the load balancer 140 evaluates the load across the plurality of database servers 150A-N and determines, based on load metrics data accessed from the database servers 150A-N, a suitable host and assigns a connection accordingly. The load balancer 140 then sends a notification of the connection assignment to the associated database server, for example database server 150D”);
	Robison also doesn’t disclose, but Wisniewski teaches:
	the at least one processing device being configured: 
to identify a storage node as corresponding to the obtained input-output based at least in part on the obtained input-output request ([0031], “...The intercepted traffic may then be sent without modifying its headers, allowing transparent proxy 215-a to determine the original source (e.g., source host 210) and destination addresses (e.g., target host 220)...”);
to associate information corresponding to the compute node with the input-output request ([0025], “When transmitting or receiving data between a source host (e.g., a first database server, virtual machine, container, etc.) and a target host (e.g., a second database server, virtual machine, container, etc.) within a database system, the data may go through a proxy (e.g., a proxy server) that acts as an intermediary between the two hosts...Accordingly, the proxy may act as a transparent proxy for data forwarding, where an indicator of the source host (e.g., an internet protocol (IP) address associated with the source device) is modified in the data transmission or request such that the data transmission or request will be identified as coming from the source host rather than from the proxy (e.g., the proxy impersonates the source host during retransmission of the data)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host as taught by Robison with the inclusion of modifying the request to include the internet protocol (IP) address associated with the source device as taught by Wisniewski because the request will be identified as coming from the source host rather than from the proxy during retransmission of the data from the proxy to the target host.
Robison in view of Wisniewski also doesn’t disclose, but Kancherla teaches:
to submit the input-output request and the associated information that corresponding to the compute node to a target node for delivery by the target node to the storage node, wherein the storage node is configured to submit a response to the input-output to the compute node via the at least one network based at least in part on the information wherein the response submitted by the storage node to the compute node bypasses the target node ([0090], “...if the process sends the packet towards the destination server, the server will use the source and destination addresses of the packet to return the requested data in a reverse flow. That is, the server uses its own address as the source address and the client machine which requested the data as the destination address...;” [0129], “FIG. 8 illustrates a layer four (e.g., TCP) connection that is established between two data compute nodes, in which a forward flow in the connection passes through a load balancer while the reverse flow of the connection bypasses the load balancer...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host and modifying the request to include the internet protocol (IP) address associated with the source device such that the request will be identified as coming from the source host rather than from the proxy as taught by Robison and Wisniewski with the inclusion of using the source and destination address of the packet to return the requested data in a reverse flow as taught by Kancherla because bypassing the load balancer for the return traffic may result in reduction in latency.

Regarding claim 4, Robison-Wisniewski-Kancherla discloses the apparatus of claim 1. Robinson also doesn’t disclose, but Wisniewski teaches:
	wherein associating the information corresponding to the compute node with the input-output request comprises appending the information to the input-output request ([0025], “When transmitting or receiving data between a source host (e.g., a first database server, virtual machine, container, etc.) and a target host (e.g., a second database server, virtual machine, container, etc.) within a database system, the data may go through a proxy (e.g., a proxy server) that acts as an intermediary between the two hosts...Accordingly, the proxy may act as a transparent proxy for data forwarding, where an indicator of the source host (e.g., an internet protocol (IP) address associated with the source device) is modified in the data transmission or request such that the data transmission or request will be identified as coming from the source host rather than from the proxy (e.g., the proxy impersonates the source host during retransmission of the data)...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host as taught by Robison with the inclusion of modifying the request to include the internet protocol (IP) address associated with the source device as taught by Wisniewski because the request will be identified as coming from the source host rather than from the proxy during retransmission of the data from the proxy to the target host.

Regarding claim 5, Robison-Wisniewski-Kancherla discloses the method of claim 8. Robison also doesn’t disclose, but Wisniewski teaches:
associating the information that corresponds to the compute node with the input-output request comprises generating a message comprising the input-output request and the associated information that corresponds to the compute node ([0025], “When transmitting or receiving data between a source host (e.g., a first database server, virtual machine, container, etc.) and a target host (e.g., a second database server, virtual machine, container, etc.) within a database system, the data may go through a proxy (e.g., a proxy server) that acts as an intermediary between the two hosts...Accordingly, the proxy may act as a transparent proxy for data forwarding, where an indicator of the source host (e.g., an internet protocol (IP) address associated with the source device) is modified in the data transmission or request such that the data transmission or request will be identified as coming from the source host rather than from the proxy (e.g., the proxy impersonates the source host during retransmission of the data)...”); and
submitting the input-output request and the associated information that corresponds to the compute node to the storage node comprises submitting the generated message to the storage node ([0025], “When transmitting or receiving data between a source host (e.g., a first database server, virtual machine, container, etc.) and a target host (e.g., a second database server, virtual machine, container, etc.) within a database system, the data may go through a proxy (e.g., a proxy server) that acts as an intermediary between the two hosts...Accordingly, the proxy may act as a transparent proxy for data forwarding, where an indicator of the source host (e.g., an internet protocol (IP) address associated with the source device) is modified in the data transmission or request such that the data transmission or request will be identified as coming from the source host rather than from the proxy (e.g., the proxy impersonates the source host during retransmission of the data)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host as taught by Robison with the inclusion of modifying the request to include the internet protocol (IP) address associated with the source device as taught by Wisniewski because the request will be identified as coming from the source host rather than from the proxy during retransmission of the data from the proxy to the target host.

Regarding claim 6, Robison-Wisniewski-Kancherla discloses the apparatus of claim 1, however Robison teaches:
	the at least one network comprises a first communication pathway between the compute node and the apparatus (Fig. 1);
	the at least one network comprises a second communication pathway between the apparatus and the storage node (Fig. 1);
	the compute node is configured to submit the input-output request to the apparatus via the first communication pathway (Fig. 1);
	the at least one processing device is configured to submit the input-output request to the storage node via the second communication pathway (Fig. 1);
	the at least one network comprises a third communication pathway between the storage node and the compute node (Fig. 3 - element 145);
the storage node is configured to submit the response to the compute node via the third communication pathway (Fig. 3 - element 145).

Regarding claim 7, Robison-Wisniewski-Kancherla discloses the apparatus of claim 1. Robison in view of Wisniewski also doesn’t teach, but Kancherla teaches:	
wherein the at least one processing device is configured to obtain a notification from the storage node that comprises an indication that the response has been submitted to the compute node via the third communication pathway ([0157], “In other words, in some embodiments, whenever a server finishes a data transfer in response to an HTTP request, the associated DSHR module of the server sends an end of transfer acknowledgement along the latest TCP state data back to the load balancer...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host and modifying the request to include the internet protocol (IP) address associated with the source device such that the request will be identified as coming from the source host rather than from the proxy as taught by Robison and Wisniewski with the inclusion of using the source and destination address of the packet to return the requested data in a reverse flow as taught by Kancherla because bypassing the load balancer for the return traffic may result in reduction in latency.

Regarding claim 8, Robison discloses:
	A method comprising:
	obtaining an input-output request by an application executing on a compute node via at least one network (e.g. client-server; Fig. 1; [0019], “...Within the networked system 102, each of the application servers 120A-N is a client with respect to a plurality of database servers 150A-N, as will be described in greater detail below...;” [0020], “The application servers 120A-N are, in turn, networked with a plurality database servers 150A-N which manage connections to a plurality of databases 160...;” [0021], “Still referring to FIG. 1, a load balancer 140 is networked between the application servers 120A-N and the database servers 150A-N...;” [0029], “Upon receiving the initial request, the load balancer 140 evaluates the load across the plurality of database servers 150A-N and determines, based on load metrics data accessed from the database servers 150A-N, a suitable host and assigns a connection accordingly. The load balancer 140 then sends a notification of the connection assignment to the associated database server, for example database server 150D”);
Robison also doesn’t disclose, but Wisniewski teaches:
	the at least one processing device being configured: 
identifying a storage node as corresponding to the obtained input-output based at least in part on the obtained input-output request ([0031], “...The intercepted traffic may then be sent without modifying its headers, allowing transparent proxy 215-a to determine the original source (e.g., source host 210) and destination addresses (e.g., target host 220)...”);
associating information corresponding to the compute node with the input-output request ([0025], “When transmitting or receiving data between a source host (e.g., a first database server, virtual machine, container, etc.) and a target host (e.g., a second database server, virtual machine, container, etc.) within a database system, the data may go through a proxy (e.g., a proxy server) that acts as an intermediary between the two hosts...Accordingly, the proxy may act as a transparent proxy for data forwarding, where an indicator of the source host (e.g., an internet protocol (IP) address associated with the source device) is modified in the data transmission or request such that the data transmission or request will be identified as coming from the source host rather than from the proxy (e.g., the proxy impersonates the source host during retransmission of the data)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host as taught by Robison with the inclusion of modifying the request to include the internet protocol (IP) address associated with the source device as taught by Wisniewski because the request will be identified as coming from the source host rather than from the proxy.
Robison in view of Wisniewski also doesn’t disclose, but Kancherla teaches:
submitting the input-output request and the associated information that corresponding to the compute node to a target node for delivery by the target node to the storage node, wherein the storage node is configured to submit a response to the input-output to the compute node via the at least one network based at least in part on the information, wherein the response submitted by the storage node to the compute node bypasses the target node ([0090], “...if the process sends the packet towards the destination server, the server will use the source and destination addresses of the packet to return the requested data in a reverse flow. That is, the server uses its own address as the source address and the client machine which requested the data as the destination address...;” [0129], “FIG. 8 illustrates a layer four (e.g., TCP) connection that is established between two data compute nodes, in which a forward flow in the connection passes through a load balancer while the reverse flow of the connection bypasses the load balancer...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host and modifying the request to include the internet protocol (IP) address associated with the source device such that the request will be identified as coming from the source host rather than from the proxy as taught by Robison and Wisniewski with the inclusion of using the source and destination address of the packet to return the requested data in a reverse flow as taught by Kancherla because bypassing the load balancer for the return traffic may result in reduction in latency.

With regard to claim 11, the instant claim present additional limitations similar to those of claim 5, and are rejected for similar reasons as claim 5.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 6, and are rejected for similar reasons as claim 6.

With regard to claim 13, the instant claim present additional limitations similar to those of claim 7, and are rejected for similar reasons as claim 7.

Regarding claim 14, Robison discloses:
a computer program product comprising a non-transitory processor-readable storage medium (e.g. memory; [0045]) having stored therein program code of one or more software programs (e.g. instructions; [0045]), wherein the program code when executed by the at least one processing device (e.g. load balancer; Fig. 1) of the apparatus (Fig. 1), causes the at least one processing device to perform the method of claim 8 (Fig. 1; [0029]).

Regarding claim 15, Robison discloses:
	An apparatus (Fig. 1) comprising:
	a storage node (e.g. database server; Fig. 1) comprising at least one processing device comprising a processor ([0045]) coupled to memory ([0045]) and a plurality of storage nodes (e.g. databases; Fig. 1), the storage node being configured:
to obtain an input-output request associated with an application executing on a compute node (e.g. application server; Fig. 1) from a target node (e.g. load balancer; Fig. 1), the target node configured to obtain the input-output request from the compute node (e.g. application server; Fig. 1; [0029], “Upon receiving the initial request, the load balancer 140 evaluates the load across the plurality of database servers 150A-N and determines, based on load metrics data accessed from the database servers 150A-N, a suitable host and assigns a connection accordingly. The load balancer 140 then sends a notification of the connection assignment to the associated database server, for example database server 150D”); and
to submit a response to the input-output to the compute node ([0038], “...The database retrieves the requested data at operation 424, then sends the retrieved data back to the database server at operation 425. At operation 426, the database server routes the retrieved data to the application server, which at operation 428 receives, processes, and then directs the retrieved data to the originating user device...”).
Robison also doesn’t disclose, but Wisniewski teaches:
to identify the storage node as corresponding to the input-output request based at least in part on the input-output request ([0031], “...The intercepted traffic may then be sent without modifying its headers, allowing transparent proxy 215-a to determine the original source (e.g., source host 210) and destination addresses (e.g., target host 220)...”);
to obtain information that corresponds to the compute node from a target node ([0025], “When transmitting or receiving data between a source host (e.g., a first database server, virtual machine, container, etc.) and a target host (e.g., a second database server, virtual machine, container, etc.) within a database system, the data may go through a proxy (e.g., a proxy server) that acts as an intermediary between the two hosts...Accordingly, the proxy may act as a transparent proxy for data forwarding, where an indicator of the source host (e.g., an internet protocol (IP) address associated with the source device) is modified in the data transmission or request such that the data transmission or request will be identified as coming from the source host rather than from the proxy (e.g., the proxy impersonates the source host during retransmission of the data)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host as taught by Robison with the inclusion of modifying the request to include the internet protocol (IP) address associated with the source device as taught by Wisniewski because the request will be identified as coming from the source host rather than from the proxy during retransmission of the data from the proxy to the target host.
Robison in view of Wisniewski also doesn’t disclose, but Kancherla teaches:
to submit a response to the input-output request to the compute node to a target node for delivery by the target node via the at least one network based at least in part on the information wherein the response submitted by the storage node to the compute node bypasses the target node ([0090], “...if the process sends the packet towards the destination server, the server will use the source and destination addresses of the packet to return the requested data in a reverse flow. That is, the server uses its own address as the source address and the client machine which requested the data as the destination address...;” [0129], “FIG. 8 illustrates a layer four (e.g., TCP) connection that is established between two data compute nodes, in which a forward flow in the connection passes through a load balancer while the reverse flow of the connection bypasses the load balancer...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host and modifying the request to include the internet protocol (IP) address associated with the source device such that the request will be identified as coming from the source host rather than from the proxy as taught by Robison and Wisniewski with the inclusion of using the source and destination address of the packet to return the requested data in a reverse flow as taught by Kancherla because bypassing the load balancer for the return traffic may result in reduction in latency.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 4, and are rejected for similar reasons as claim 4.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 6, and are rejected for similar reasons as claim 6.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 7, and are rejected for similar reasons as claim 7.

Claim(s) 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 2021/0014302), hereafter referred to as “Robison” in view of Wisniewski et al. (US 2020/0045080), hereafter referred to as “Wisniewski”, in further view of Kancherla et al. (US 2018/0176124), as applied to claim(s) 1, 4-8, 11-15, and 18-20, in further view of Doudlini et al. (US 2014/0344485), hereafter referred to as “Doudlini”

Regarding claim 2, Robison-Wisniewski-Kancherla discloses the apparatus of claim 1. Robison also doesn’t disclose, but Doudlini teaches: wherein
	the information corresponding to the compute node comprises an indication of a portion of the compute node, where the compute node is configured to receive the response to the input-output request from the apparatus ([0094], “...For instance, the context of a DMA transfer can be represented by the current address associated to the last communication transaction of the segment of the DMA sent to the interconnection network (and comprised between the start address and the end address of the DMA transfer). This address enables the circuit 962 to define from which address it will be necessary to continue the subsequent segment of the DMA itself, which will be received after other segments belonging to other transfers (and which hence access other memory areas). Consequently, in the embodiment considered, updating of the address between the transfer segments of a read request or write request is guaranteed by the circuit 984, which stores the last address generated by the transmission circuit 962 for the segment that is currently sent to the interconnection network so as to enable correct updating of the context when the subsequent segment of the DMA itself will undergo arbitration”).
	the storage node being configured to submit the response to the input-output request to the compute node via the at least one network based at least in part on the information comprises the storage node being configured to submit the response to the input-output request to the compute node using the portion of the compute node as if the storage node was the target node based at least in part on the information ([0094], “...For instance, the context of a DMA transfer can be represented by the current address associated to the last communication transaction of the segment of the DMA sent to the interconnection network (and comprised between the start address and the end address of the DMA transfer). This address enables the circuit 962 to define from which address it will be necessary to continue the subsequent segment of the DMA itself, which will be received after other segments belonging to other transfers (and which hence access other memory areas). Consequently, in the embodiment considered, updating of the address between the transfer segments of a read request or write request is guaranteed by the circuit 984, which stores the last address generated by the transmission circuit 962 for the segment that is currently sent to the interconnection network so as to enable correct updating of the context when the subsequent segment of the DMA itself will undergo arbitration”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host and modifying the request to include the internet protocol (IP) address associated with the source device such that the request will be identified as coming from the source host rather than from the proxy and using the source and destination address of the packet to return the requested data in a reverse flow as taught by Robison and Wiseniewski and Kancherla with the inclusion of updating of the address between the transfer segments of a read request or write request as taught by Doudlini because to ensure that data is available (to read) or data is to be stored (to write) at that address.

Regarding claim 3, Robison-Wisniewski-Kancherla discloses the apparatus of claim 1. Robison in view of Wisniewski and in further view of Kancherla also doesn’t disclose, but Doudlini teaches: wherein:
	the compute node is configured to receive responses to input-output requests on a separate portion of the compute node than a portion of the compute node from which at least one processing device of the apparatus obtains the input-output request ([0094], “...For instance, the context of a DMA transfer can be represented by the current address associated to the last communication transaction of the segment of the DMA sent to the interconnection network (and comprised between the start address and the end address of the DMA transfer). This address enables the circuit 962 to define from which address it will be necessary to continue the subsequent segment of the DMA itself, which will be received after other segments belonging to other transfers (and which hence access other memory areas). Consequently, in the embodiment considered, updating of the address between the transfer segments of a read request or write request is guaranteed by the circuit 984, which stores the last address generated by the transmission circuit 962 for the segment that is currently sent to the interconnection network so as to enable correct updating of the context when the subsequent segment of the DMA itself will undergo arbitration”);
	the information corresponding to the compute node comprises an indication of the separate portion of the compute node [0094], “...For instance, the context of a DMA transfer can be represented by the current address associated to the last communication transaction of the segment of the DMA sent to the interconnection network (and comprised between the start address and the end address of the DMA transfer). This address enables the circuit 962 to define from which address it will be necessary to continue the subsequent segment of the DMA itself, which will be received after other segments belonging to other transfers (and which hence access other memory areas). Consequently, in the embodiment considered, updating of the address between the transfer segments of a read request or write request is guaranteed by the circuit 984, which stores the last address generated by the transmission circuit 962 for the segment that is currently sent to the interconnection network so as to enable correct updating of the context when the subsequent segment of the DMA itself will undergo arbitration”); and
	the storage node being configured to submit the response to the input-output request to the compute node via the at least one network based at least in part on the information comprises the storage node being configured to submit the response to the input-output request to the compute node using the separate portion based at least in part on the information [0094], “...For instance, the context of a DMA transfer can be represented by the current address associated to the last communication transaction of the segment of the DMA sent to the interconnection network (and comprised between the start address and the end address of the DMA transfer). This address enables the circuit 962 to define from which address it will be necessary to continue the subsequent segment of the DMA itself, which will be received after other segments belonging to other transfers (and which hence access other memory areas). Consequently, in the embodiment considered, updating of the address between the transfer segments of a read request or write request is guaranteed by the circuit 984, which stores the last address generated by the transmission circuit 962 for the segment that is currently sent to the interconnection network so as to enable correct updating of the context when the subsequent segment of the DMA itself will undergo arbitration”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the load balancer evaluating the load across the plurality of database servers and determining a suitable host and modifying the request to include the internet protocol (IP) address associated with the source device such that the request will be identified as coming from the source host rather than from the proxy and using the source and destination address of the packet to return the requested data in a reverse flow as taught by Robison and Wiseniewski and Kancherla with the inclusion of updating of the address between the transfer segments of a read request or write request as taught by Doudlini because to ensure that data is available (to read) or data is to be stored (to write) at that address.

With regard to claim 9, the instant claim present additional limitations similar to those of claim 2, and are rejected for similar reasons as claim 2.

With regard to claim 10, the instant claim present additional limitations similar to those of claim 3, and are rejected for similar reasons as claim 3.

With regard to claim 16, the instant claim present additional limitations similar to those of claim 2, and are rejected for similar reasons as claim 2.

With regard to claim 17, the instant claim present additional limitations similar to those of claim 3, and are rejected for similar reasons as claim 3.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444